Citation Nr: 0529437	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-46 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus. 

2.  Entitlement to service connection for a disability 
manifested by pain and stiffness of the hands (other than 
residuals of a chip fracture of the left ring finger and 
arthritis of the fifth finger, bilaterally). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO, among other things, 
denied the appellant's claims for service connection for 
bilateral foot and hand disorders. The veteran timely 
perfected an appeal of these determinations to the Board.  In 
an April 2001 decision, the Board, in relevant part, remanded 
the issues entitlement to service connection for bilateral 
hand and foot disorders to the RO for further development. 

The Board notes that through statements, dated in January 
1997 and February 1999, submitted by the veteran's 
representative and the veteran, respectively, the appellant 
indicated a desire to file a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  In the Introduction section 
of an April 2001 decision, the Board referred this issue to 
the RO for appropriation action.  As a review of the claims 
file reflects that the RO has not taken any further action on 
the veteran's claim for TDIU, it is again referred to them 
for appropriate action.  

In February 2004, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that 
the veteran's pes planus preexisted service and did not 
increase in severity during service.

2.  A disability manifested by pain and stiffness of the 
hands (other than residuals of chip fracture of the left ring 
finger and arthritis of the fifth finger, bilaterally) is not 
related to the veteran's military service. 


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include pes planus, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306 (2005); VAOPCGPREC 3-2003 
(Jul. 16, 2003).

2.  A disability manifested by pain and stiffness of the 
hands (other than residuals of chip fracture of the left ring 
finger and arthritis of the fifth finger, bilaterally) was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655(b) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in May 
2003 and February 2005, and in May 2003 and July 2005 
supplemental statement of the cases.  In particular, the 
letters informed the veteran that to substantiate his service 
connection claims, the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by his military service, or disability that has 
existed continuously from the date of discharge until the 
present.   The letters advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (Although 
the notice required by the VCAA may not have been provided 
until after the RO adjudicated the appellant's claim in March 
1996, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist, service medical records, post-
service VA examination reports in conjunction with 
statements, submitted by the veteran, his representative and 
a friend are of record.  The Board finds that the RO 
undertook reasonable development with respect to the 
veteran's claims.  In this regard, the Board notes that, in 
compliance with the terms of the Board's February 2004 
remand, VA sent a letter to the veteran in February 2005 
requesting additional medical evidence concerning his claims 
for service connection for bilateral foot disorder and 
disability manifested by pain and stiffness of the hands.  He 
was also asked to complete forms showing the names and 
addresses of health care providers and authorizing VA to 
request evidence on his behalf.  In response, the veteran 
indicated that he did not have any new evidence to submit in 
support of his claims for service connection (see April 2005 
statement from the veteran to VA).  In addition, pursuant to 
an April 2001 Board remand, the RO scheduled the veteran for 
a fee basis VA examination in January 2003 in connection with 
his service connection claims.  The record indicates that the 
veteran was properly notified of the appointment in December 
2002.  The veteran, however, did not report for this 
examination and, after being notified on behalf of VA by QTC 
Medical Service and in a May 2003 Supplemental Statement of 
the Case, he did not follow up or request an additional 
examination.  In the absence of additional medical records 
and in the absence of the results of the VA examination, VA 
must adjudicate the case based on the evidence in the record.  
See 38 C.F.R. § 3.655(b).

II.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 
38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  
See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 
2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994). 
In rebutting the presumption of soundness, the Board must 
produce medical evidence in support of its conclusion.  See 
Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Temporary or 
intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

III.  Analysis

1.  Bilateral Foot Disorder

A February 1975 enlistment examination report for the United 
States Air Force reflects that the veteran's feet were noted 
to have been "abnormal."  In the notes section of the 
report, the examining physician indicated that the veteran 
had second degree pes planus without symptoms.  A February 
1975 Report of Medical History reflects that the veteran 
denied having any foot trouble.  The remainder of the service 
medical records, to include examinations, conducted in June 
1984 and May 1991, are negative for any diagnosis of or 
treatment referable to the feet.  A December 1994 retirement 
examination report reflects that the veteran's feet were 
found to have been "abnormal."  In the notes section of the 
report, the physician noted that the veteran had flat feet.  
On a December 1994 Report of Medical History, the veteran 
indicated that he had had foot trouble.  The examining 
physician indicated that the veteran reported having pain in 
both feet since 1980 secondary to flat feet, but that 
treatment had not been provided.  

During a November 1995 VA examination, which was conducted 
six months after the veteran was discharged from service, an 
examination of the feet was essentially "normal" with the 
exception of absent Babinski signs.  A diagnosis referable to 
the feet was not recorded

When evaluated by VA in April 1997, an examination of the 
feet was essentially "normal" with the exception of 
decreased arches.  X-rays of the feet showed slight changes 
of degenerative joint disease of the first 
metatarsophalangeal joint on either side.  There was vascular 
calcification of the interdigital vessels between the first 
and second metatarsal base as well as the dorsalis pedis 
artery.  Bone mineralization appeared grossly normal.  The 
examiner entered a diagnosis of decreased arches of "his" 
flat feet. 

After a careful review, the Board finds that the evidence of 
record clearly and unmistakably shows that the veteran's pes 
planus existed prior to service.  In this regard, the Board 
notes that service medical records clearly reflect that upon 
entrance into service in February 1975, the veteran had 
second degrees pes planus.  None of the evidence of record 
suggests that the appellant's pes planus did not exist prior 
to entry into service, and the veteran does not contend 
otherwise.  The Board also finds that the evidence of record 
clearly and unmistakably shows that the veteran's preexisting 
pes planus was not aggravated by his military service.  In 
support of this conclusion, the Board notes that the service 
medical records do not show any subjective complaints or 
clinical findings referable to the feet.  Indeed, when 
examined in June 1984 and May 1991, the veteran's feet were 
found to have been "normal."  In this regard, the flat feet 
noted during a December 1994 retirement examination appears 
to have been essentially the same as that noted at enlistment 
in February 1975.  In fact, at discharge in December 1994, 
the examining physician specifically reported that the 
veteran had not received any treatment for his feet during 
service (see December 1994 Report of Medical History).  
Finally, neither the November 1995 or April 1997 VA 
examination reports reflect that the veteran's pes planus was 
aggravated in service.  

In short, based on a review of all the medical evidence of 
record, the Board determines that the presumption of 
soundness has been rebutted, as the February 1975 enlistment 
examination report, in conjunction with all in-service and 
post-service VA examination reports of record, clearly and 
unmistakably establishes that the veteran's pes planus 
preexisted service and was not aggravated therein.   
Accordingly, the veteran's claim of entitlement to service 
connection for pes planus is denied. 

2.  Disability manifested by pain and stiffness of the hands 

A February 1975 enlistment examination report reflects that 
the veteran's upper extremities were found to have been 
"normal."  On a Report of Medical History, dated in 
February 1975, the veteran denied having any arthritis, 
rheumatism, or bursitis, and swollen or painful joints.  In 
May 1979, the veteran was seen at the primary care clinic at 
a United States Air Force Hospital in Wiesbaden, Germany.  At 
that time, the examiner noted that the veteran had sprained 
all fingers as result of sport-related injuries.  The veteran 
had pain and limited range of motion of the third finger of 
the right hand.  There was mild tenderness to palpation of 
the first metatarsal phalangeal joint, which was noted to 
have been swollen.  The examiner entered an assessment of 
joint swelling secondary to trauma.  The veteran was given a 
finger splint for one week.  When the veteran returned to the 
clinic a few days later, the "about" finger was less 
swollen, but the appellant was unable to flex it.  The 
examiner recorded an assessment of questionable tight tendon.  
A June 1984 examination report reflects that the veteran's 
upper extremities were reported as "normal."  X-rays of the 
left middle finger, performed in January 1989, showed a small 
chip fracture of the distal portion of the mid-third phalanx 
of the left middle finger.  

A May 1991 examination report reflects that the veteran's 
upper extremities were found to have been "abnormal."  In 
this regard, in the notes section of the report, the 
evaluating physician indicated that the veteran's index 
finger of the left hand was tender at the metacarpal 
phalangeal joint, but that range of motion was "normal."  
In the summary and defects section of the report, the 
examiner reported that the veteran had possible arthritis of 
the left index finger.  When seen in the orthopedic clinic in 
June 1991, the veteran complained of progressive pain and 
tenderness at the second metatarsal phalangeal joints of both 
hands.  The examiner noted that the veteran had sustained 
many minor sprains with sports.  The veteran related that his 
symptoms had increased over the previous six months, and that 
they were more severe on the left than the right.  There was 
no evidence of any  swelling, color changes or other joint 
pains.  X-rays of the hands were negative.  The veteran had 
full range of motion, but there was pain at the extreme 
ranges. The joints were "stable."  The examining physician 
entered an assessment of rule out arthroplasty.  In October 
1991, the veteran returned to the orthopedic clinic and 
complained of increased stiffness in his hands over the 
previous years.  The examiner noted that the veteran had a 
positive history of psoriasis.  After a physical evaluation 
of the hands, which revealed full range of motion of all 
joints in both hands and no tenderness to palpation, the 
examiner entered an impression of rule out psoriatic 
arthropathy.  

In November 1991, the veteran was referred to a private 
rheumatologist for a consultation of his hands.  At that 
time, the veteran complained of joint pain, mainly involving 
the hands, especially the right second finger, as well as the 
medial aspect of the right metacarpal.  He also indicated 
that he had pain and hyperextension of the right fifth finger 
with certain movements.  After a physical evaluation of the 
veteran, the rheumatologist entered an impression of 
arthralgias, mainly of the hands, probable tendonitis, right 
medial metacarpal region, and a history of psoriasis.  When 
the veteran returned for a follow-up appointment with the 
same rheumatologist in June 1992, he had normal range of 
motion with synovitis, to include his hands.  He had 
excellent grip strength, bilaterally.  The rheumatologist was 
unsure as to the etiology of the appellant's hand pain and 
recommended that he be evaluated by a hand surgeon.  

Subsequently, in September 1992, the veteran was seen by a 
private orthopedist.  At that time, the veteran complained of 
having sore hands.  The examiner noted that the veteran had a 
history of psoriasis and that he had been diagnosed as having 
a form of psoriatic arthritis.  Upon physical evaluation of 
the veteran's hands, there was full range of motion.  All of 
his joints were supple.  There was some mild synovial 
swelling in the metacarpal phalangeal joints, but it was 
subtle, if present at all.  X-rays revealed some erosive 
changes at the base of the "metacarpal" at the attachment 
of the collateral ligaments, which was noted to have been an 
early sign of an inflammatory arthropathy, but not diagnostic 
of it.  Upon evaluation for retirement in December 1994, the 
veteran's upper extremities were found to have been 
"normal."  On a May 1994 Report of Medical History, the 
veteran indicated that he had had problems with stiffness in 
his hands, and that he had seen a physician, who was unable 
to detect the presence of any arthritis.  The veteran noted 
that he had had swollen or painful joints, and a bone, joint 
or other deformity.  He denied having any arthritis, 
rheumatism or bursitis.  The veteran related that he had 
sought treatment from a physician in Las Vegas, Nevada 
concerning the stiffness/lack of strength in his hands.  In 
the notes section of the report, the examining physician 
indicated that the veteran had had painful hands since 1990, 
secondary to trauma, and manifested by stiffness. 

When examined by VA in November 1995, six months after 
service discharge, the examiner noted that the veteran had 
arthralgia of the second digits of both hands when he 
repeatedly flexed the relevant joints or with prolonged 
weight lifting, but that the symptoms were relieved with 
physical exercise.  The examiner indicated that no "frank" 
arthritis had been noted.  A physical examination of the 
hands revealed no evidence of arthritis, effusion or 
deformities.  Motor strength was excellent proximally and 
distally.  There was no evidence of muscular atrophy.  
X-rays of the hands revealed minimal degenerative joint 
disease over the distal interphalangeal joint of the fifth 
finger, bilaterally.  Otherwise, the bony structures and 
joint spaces were all within normal limits.  The examining 
physician entered a diagnosis of recurrent arthralgias of the 
hands.  

An April 1997 VA examination report reflects that the veteran 
reported sustaining numerous sports-related injuries to his 
thumb and fingers during service, to include sprains of his 
fingers.  He stated that he had used his hands a lot during 
service and that he had decreased grip strength in both hands 
after discharge.  The veteran indicated that he had some 
stiffness in his hands and "wrist" along with some cracking 
of his knuckles.  Upon physical evaluation, the veteran had a 
shortened fifth finger of the left hand, which was found to 
have been the result of a sports-related injury.  Otherwise, 
there were no functional defects noted.  He had normal motor 
skills, strength and range of motion of all fingers.  X-rays 
of the hands showed slight degenerative changes at the 
interphalangeal joints.  There was no evidence of any 
significant bony destruction or gross fracture deformity.  
The examiner entered a diagnosis of subjective loss of grip 
strength.  No pathologic diagnosis was found. 

The Board finds that service connection for a disability 
manifested by pain and stiffness of the hands (other than 
residuals of a chip fracture of the left ring finger and 
arthritis of the fifth finger, bilaterally) is not warranted.  
In reaching the foregoing conclusion, the Board notes that 
while the veteran was diagnosed as having arthralgia of the 
hands during service and that a diagnosis of recurrent 
arthralgias of the hands was recorded by VA in November 1995, 
six months after service discharge, there was no pathology of 
the hands found upon clinical evaluation by VA in April 1997.  
In fact, no pathologic diagnosis of the hands was entered at 
that time.  While the Board notes that X-rays of the hands, 
performed by VA in November 1995 and April 1997, revealed 
minimal degenerative joint disease over the distal 
interphalangeal joint of the fifth finger, bilaterally, and 
slight degenerative changes at the interphalangeal joints, 
respectively, service connection is already in effect for 
this condition.  In any event, other than a shortened fifth 
finger of the left hand, the physical evaluation of the hands 
by VA in November 1995 and April 1997 revealed normal range 
of motion, grip strength and dexterity of the fingers.  There 
was also no evidence of any effusion or muscular atrophy of 
the hands.  Overall, the preponderance of the evidence is 
against a finding that the veteran has a disability 
manifested by pain and stiffness of his hands (other than 
residuals of chip fracture of the left ring finger and 
arthritis of the fifth, bilaterally) that is related to an 
incident in service.

IV.  Conclusion

The Board notes that the veteran has maintained that he has a 
bilateral foot disorder and a disability manifested by pain 
and stiffness of the hands that began during his military 
service.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his claims for service 
connection are denied. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005). 


ORDER

Service connection for a bilateral foot disorder, to include 
pes planus, is denied.  

Service connection for a disability manifested by pain and 
stiffness of the hands (other than residuals of a chip 
fracture of the left ring finger and arthritis of the fifth 
finger, bilaterally) is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 	  Department of Veterans Affairs


